DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/009/828, filed 09/02/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-175415, filed on 09/26/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (WO 2017159742 A1) in view of Yusuke (WO2016034936A1) and Yatomi (WO 2017163932 A1) (refer to enclosed translations for citations).




    PNG
    media_image1.png
    679
    1301
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    886
    1070
    media_image2.png
    Greyscale


Regarding claim 1,
Kenji teaches a short-circuit promoting portion constituted by a recessed portion (Fig, 4, 65; having a depth of 30% (D= 1 to 4mm [025], d= .2 to 1 mm [034]; therefore D/ (D+d) = 80% to 83.33%) or more of the total thickness in order to accumulate and focus enough heat in order to melt the separator and short-circuit/shut off the battery [025].  
Kenji fails to teach the short-circuiting promoting portion disposed in the separator.  Yatomi teaches a short-circuiting portion formed in the separator (Fig. 4, 13, S1; [025]) provided between the electrode sheets in the mixture layer non-facing portion (Fig. 4, 13, 19; [039]), as the inclusion of the organic separator in the short-circuiting promoting portion helps contribute to a better heat resistance and piercing state of the region thereof [011].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to place the recessed structure taught by Kenji which accumulates and focuses heat within the separator as taught by Yatomi in order to increase the heat resistance of the region in order to optimize the functionality of the short-circuiting region.  
Modified Kenji fails to teach a nonaqueous electrolyte secondary battery with the particular layered structure described by the claim. Yusuke teaches a nonaqueous electrolyte secondary battery [0007] comprising:
an electrode body (Fig. 1, 80, [0017]) in which a plurality of electrode sheets is laminated via a separator [0027];
and a pair of electrode terminals electrically connected to the electrode body (Fig. 1, 70, 72; [0033]);
wherein: each of the electrode sheets is a sheet-shaped electrode in which an electrode mixture layer (Fig. 1, 14, 24; [0044]) is formed on a surface of a current collector foil (Fig. 1, 12, 22; [0044]);
the each of the electrode sheets including a current collector foil exposed portion in which the current collector foil is exposed (annotated Fig. 3, “CCFP” [0044]);
the current collector foil exposed portion being formed in a corresponding one of side edge portions, in a width direction, of the each of the electrode sheets (annotated Fig. 3, 22, CCFP, “width direction”);
the electrode body includes a core portion where the electrode mixture layers of the electrode sheets are laminated in a central part of the electrode body in the width direction [0044], 
terminal connecting portions (annotated Fig. 2, terminal connection portion) to which the electrode terminals (see elements above) are connected, respectively, 
the terminal connecting portions being formed in both side edge portions of the electrode body in the width direction such that respective current collector foil exposed portions are laminated (annotated figure 2, “side edge portions”; [0043], “elongated negative electrode sheet 20 along a central line Co in the width direction so as to obtain a laminate and winding the laminate by a predetermined number of turns in a flat shape”; it is the examiners position that the wound laminate forms the laminated side edge portions described above), 
and a mixture layer non-facing portion formed in at least one of boundaries of the core portion with the terminal connecting portions ([0044], “non-forming portion of the positive electrode sheet 10 and a negative electrode active material layer non- forming portion of the negative electrode sheet 20 protrude from the winding core portion to the outside”),
 the mixture layer non-facing portion being configured such that the electrode mixture layer faces the current collector foil exposed portion (annotated Fig. 2, 10, 20; [0044]) 
Yusuke teaches that the layered structure described above is preferable from the viewpoints of heat stability and energy density [0021].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the short-circuiting region taught by modified Kenji with the structure of the nonaqueous secondary battery taught by Yusuke in order to improve the heat stability and energy density.
Regarding claim 2,
Modified Kenji teaches the nonaqueous electrolyte secondary battery according to claim 1 (see elements of claim 1 above), wherein Yatomi teaches the short-circuit promoting portion is an elongated groove extending along a side edge of the core portion (Fig. 4, 65, Fig. 5, 65; [028] and [045]; see elements of claim 1 above).
Regarding claim 3,
Modified Kenji teaches the nonaqueous electrolyte secondary battery according to claim 1 (see elements of claim 1 above), wherein: joining portions where the terminal connecting portions are joined to the electrode terminals, respectively, are formed in respective connection parts of the terminal connecting portions with the electrode terminals (see elements of claim 1 above); but fails to teach a total area of the short-circuit promoting portion is 25% or more of an area of a joining portion closer to the short-circuit promoting portion out of the joining portions.  According to paragraph 024, “connection with the internal terminal can be reliably achieved, and the connection area between the lead 64 and the internal terminal is increased, so that the connection resistance can be reduced.”  It then follows from paragraph 25 (see elements of claim 1 above) that the ratio of the area of contact between the short-circuit promoting portion and the area of the joining portion can be considered a result effective variable for fine-tuning the optimal shut-off temperature.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to optimize the shut-off temperature by increasing the ratio of the area of the short-circuit promoting portion to the area of the joining portion until, by means of routine experimentation, the desired shut-off temperature is achieved. 
Regarding claim 4,
Modified Kenji teaches the nonaqueous electrolyte secondary battery according to claim 1 (see elements of claim 1 above), wherein the short-circuit promoting portion (see elements of claim 1 above) is formed in the separator placed on an outermost side in a thickness direction of the electrode body (see elements of claim 1 above). The examiner interprets the term “outermost side” to mean a side along the thickness direction of the electrode body.  The examiner notes that the assignment of directions such as a ‘thickness’ direction, without further clarification, is arbitrary. 
Regarding claim 5,
Modified Kenji teaches the nonaqueous electrolyte secondary battery according to claim 1 (see elements of claim 1 above), wherein the short-circuit promoting portion is formed in the separator placed on an inner side in a thickness direction of the electrode body (see elements of claim 1 above). The examiner interprets the term “inner side” to mean a side along the thickness direction of the electrode body.  The examiner notes that the assignment of directions such as a ‘thickness’ direction, without further clarification, is arbitrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728